          Case 1:17-cr-00684-ER Document 328 Filed 08/21/20 Page 1 of 1




                              HANEY LAW GROUP, PLLC
                               3000 Town Center, Ste. 2570
                               Southfield, Michigan 48075
                                      (248) 414-1470
                                  steve@haneygroup.net
August 21, 2020

The Honorable Edgardo Ramos
United States District Judge
500 Pearl Street, Courtroom 619
New York, New York 10007-1312

       Re:     United States v Evans et al
               Case Number: 17-cr-00684-ER
               Re: Christian Dawkins Proposed Travel Plans

Dear Judge Ramos:

The following is a proposed relocation of residence hereby stipulated to by the parties, as well as
pretrial services, for my client Christian Dawkins, for which we respectfully seek an Order from
the Court approving such request:

       Current Address​:
       753 Lillian Way #4
       Los Angeles, CA 90038

       Relocation Address​:
       774 Aerial Way
       Atlanta, GA 30312
       Proposed move date​: September 1, 2020.

Thank you for your consideration of this matter.

Very truly yours,
HANEY LAW GROUP, PLLC
/s/ Steven A. Haney
Steven A. Haney, Sr.
Attorney at Law
cc:     All Attorneys of Record - via U.S. Court e-filing system
        Francesca Tessier-Miller, ​U.S. Pretrial Services Officer Assistant
        via email @ ​francesca_tessier-miller@nyspt.uscourts.gov
